Citation Nr: 0943716	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for numbness of the left lower lip, due to surgery performed 
by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

In June 2002, VA performed a biopsy on the Veteran's left 
lower lip.  It as been medically determined that any 
paresthesia present is not shown to be due to the biopsy.  As 
such, considerations of negligence, lack of proper skill, or 
an unforeseeable risk are not for application.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for numbness of the left lower lip, due to 
surgery performed by VA, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks VA compensation benefits under 38 U.S.C.A. 
§ 1151 for numbness of the left lower lip.  He believes that 
the condition can be attributed to a biopsy performed by VA 
in June 2002.


I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, notice with respect 
to each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the Veteran in July 2007, the RO informed him of the 
information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.

The July 2007 letter did not contain notice with respect to 
how a rating and/or effective date would be assigned if the 
Veteran's claim for compensation was granted.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
notice of those matters was later provided in April 2008, 
that notice was untimely, inasmuch as it was sent to the 
Veteran after the initial adjudication of his claim, without 
subsequent readjudication.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, however, that no questions with respect to 
rating and/or effective date are presented by the claim that 
is currently being adjudicated.  Indeed, as set forth below, 
the Board has determined that the Veteran's claim must be 
denied.  Consequently, no rating or effective date will be 
assigned for his disability as a matter of law.  Under the 
circumstances, the Board finds that the purpose of the notice 
requirement has been satisfied as it pertains to the issue 
currently in question, and that any defect in the timing of 
the notice pertaining to matters of rating and/or effective 
date poses no risk of prejudice to the Veteran.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Records of the Veteran's VA treatment 
have been obtained and he has been examined for purposes of 
obtaining a medical opinion with respect to the matter here 
at issue.  Inasmuch as the examiner reviewed the claims file 
and provided support for his conclusions, the Board finds the 
opinion adequate.  The Veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured, and no further development action is 
required.



II.  The Merits of the Veteran's Appeal

The applicable version of 38 U.S.C.A. § 1151 provides, in 
pertinent part, that a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Under the law, in order to establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability.  38 C.F.R. § 3.361(c)(1) (2009).  
Merely showing that a veteran received care, treatment, or 
examination, and that he has additional disability, does not 
establish cause.  Id.

In the present case, the evidence of record shows that the 
Veteran underwent a VA dental examination in September 2001.  
He was noted to have a lower left lip leukoplakia, 10 
millimeters in diameter.  On June 26, 2002, he was seen in 
Oral Surgery for evaluation.  A biopsy was performed after 
obtaining his consent.

A day after the biopsy, the Veteran reported feeling well 
with only a little discomfort.  Approximately two weeks 
later, in July 2002, he was seen for postoperative care and a 
review of findings.  It was noted that the biopsy had 
revealed benign hyperkeratosis.  The remaining sutures were 
removed.  The area was coated with bacitracin and he was 
given two extra tubes to aid in keeping the area moist and 
clean.  His pain was noted to be "0."

The Veteran thereafter presented for VA health services on 
many occasions, including for comprehensive oral evaluations 
in September 2002, January 2003, April 2003, July 2003, 
November 2003, March 2004, March 2005, and July 2005.  The 
records show that he was found to a longstanding, 
intermittent diplopia due to left fourth cranial nerve palsy 
(with onset in the 1990's), but make no mention of any 
complaints or findings relating to numbness of the left lower 
lip.

In September 2007, the Veteran was examined for purposes of 
obtaining a medical opinion on matters pertaining to his 
claim for compensation under 38 U.S.C.A. § 1151.  The 
examiner reviewed and summarized pertinent medical records.  
Following a review of the claims file, and examination of the 
Veteran, the examiner opined, in pertinent part, that it was 
less than 50 percent probable that the reported paresthesia 
(numbness) of the Veteran's left lower lip was attributable 
to the biopsy performed in June 2002.  The examiner noted 
that there was no written documentation of lower left lip 
paresthesia in VA dental progress notes following the 
procedure, and that the risk of paresthesia from the 
procedure was rare.  It was noted that the paresthesia was 
not confirmed by objective findings and he indicated that he 
did not feel a lip biopsy would be the proximate cause of any 
reported numbness.  He did report if it was present that it 
would not be reasonably foreseeable.

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
Veteran's claim.  Although the Veteran is competent to report 
the symptoms he experiences, the dispositive question in this 
case involves a matter that is not capable of lay 
observation; namely, whether a perceived neurological 
impairment is causally related to a past surgical procedure.  
There is nothing in the record to suggest that the Veteran 
has the specialized training and/or experience necessary to 
offer competent opinions on such matters.  As a result, his 
opinions in that regard cannot be accorded any probative 
weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
evidence that requires medical knowledge).  As noted above, a 
VA examiner has opined, in effect, that it is unlikely that 
the numbness of the left lower lip of which the Veteran 
complains can be attributed to the biopsy performed in June 
2002.  He was unable to attribute the reported numbness to 
any biopsy.  As such, concerns of negligence, lack or proper 
skill, or foreseeability are not for consideration.  That 
opinion is uncontradicted by other competent evidence of 
record.  The greater weight of the evidence is against the 
claim, and the appeal must be denied.


ORDER

The claim for compensation benefits under 38 U.S.C. § 1151 
for numbness of the left lower lip, due to surgery performed 
by VA, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


